Citation Nr: 0118327	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether a rating decision entered July 2, 1947, assigning 
a 0 percent rating for residuals of a gunshot wound of the 
left foot, with a healed fracture of the left fourth 
metatarsal, was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945 and from July 1948 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, denying the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus and his claim of clear and 
unmistakable error (CUE) in a rating decision of July 2, 
1947, in which a 0 percent rating was assigned for residuals 
of a gunshot wound of the left foot.

It is of note that by separate rating action entered in July 
1999, the RO increased the schedular evaluation assigned for 
the veteran's residuals of a gunshot wound of the left foot 
from 0 percent to 10 percent, effective from June 2, 1999.  
In the CUE claim initiated in October 1999 that is herein at 
issue, the veteran through his representative set forth a 
notice of disagreement with the 10 percent evaluation 
assigned in July 1999 by the RO for the residuals of the 
gunshot wound of the left foot.  No action has been taken to 
date by the RO with respect to the notice of disagreement, 
and such matter is addressed in the Remand portion of this 
document pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  The veteran's current tinnitus is shown by medical 
evidence to have been the result of in-service noise 
exposure, including acoustic trauma during combat with the 
enemy.

2.  In a rating decision of July 2, 1947, the RO, in part, 
granted entitlement of the veteran to service connection for 
a fracture of the left fourth metatarsal, as a residual of a 
gunshot wound of the left foot, and assigned a 0 percent 
evaluation therefor; following the issuance by the RO of 
notice to the veteran of the action taken, no timely appeal 
of the July 1947 rating decision was initiated.

3.  The rating decision of July 2, 1947, in which the RO 
assigned a 0 percent evaluation for a fracture of the left 
fourth metatarsal, as a residual of a gunshot wound of the 
left foot, was consistent with the facts then of record and 
in accord with then existing legal authority.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1113, 1131, 1154; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.303(a).  

2.  The RO's decision of July 2, 1947, assigning a 0 percent 
evaluation for a gunshot wound of the left foot with a 
fracture of the fourth metatarsal is final, in the absence of 
CUE therein.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulations 1008, 1009, 
effective January 25, 1936, to December 31, 1957; 38 U.S.C.A. 
§ 5109A West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  Here, the veteran has been fully informed of the 
requirements of his claims for service connection for 
tinnitus and for CUE through prior actions of the RO.  
Moreover, favorable disposition of the claim for service 
connection for tinnitus is herein reached and the CUE claim 
is one in which laws and regulations, as opposed to the 
facts, govern its disposition.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  As such, further development to permit the RO to 
afford initial consideration of the VCAA is deemed to be 
unnecessary.

As well, VA has a duty under the VCAA to assist the veteran 
in obtaining evidence necessary to substantiate his claims, 
but in this instance all evidence needed to adjudicate the 
matters presented is now of record.  Based on the foregoing, 
no prejudice to the veteran is shown to result in the Board's 
adjudication of the merits of the issues as to service 
connection for tinnitus and for CUE in the RO's rating 
determination of July 1947.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1994).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran and, as such, further development 
requiring expenditure of VA resources is not warranted.  


Service Connection:  Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a disease is not 
initially manifested during service, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. 
§ 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The veteran's Department of Defense Form 214, Armed Forces of 
the United States Report of Transfer or Discharge, indicates 
that the veteran's military occupational specialty during his 
initial enlistment was that of a rifleman.  The record 
further shows that the veteran engaged in combat with the 
enemy and was wounded in action on multiple occasions, having 
been found to be entitled to the Purple Heart Medal.

Service medical records reveal no complaint or finding 
pertaining to tinnitus.  Tinnitus is initially shown by the 
record on the occasion of a VA medical examination in 
December 1999, when the veteran complained of bilateral 
ringing in the ears that began many years prior thereto.  A 
positive history of military noise exposure and acoustic 
trauma in combat during World War II and the Korean Conflict 
was set forth at that time.  There was some history of 
occupational noise exposure in a factory for a one-year 
period.  In the opinion of the examining physician, the most 
likely etiology of the veteran's tinnitus was military noise 
exposure and acoustic trauma in combat.

Credible lay and written testimony is offered by the veteran 
that he was exposed to significant acoustic trauma while in 
service and that his occupational noise exposure was not 
significant with respect to his primary post-service 
employment in a General Motors factory.  The only 
occupational noise exposure is noted to have been limited to 
a six- to twelve-month period in which he worked in another 
factory.  While it is shown that a lengthy period elapsed 
between the occurrence of in-service acoustic trauma and the 
initial documentation of the veteran's tinnitus, he states 
that ringing in his ears had been present for many years.  
More significant, however, is the fact that a medical 
professional has specifically linked the veteran's tinnitus 
to his excessive noise exposure in service.  In the absence 
of contrary medical evidence, the veteran's credible 
testimony in combination with the medical data on file 
warrant the conclusion that tinnitus was incurred in service 
as a result of acoustic trauma.

CUE in a Rating Decision of the RO on July 2, 1947

The veteran initiated a claim for VA compensation in March 
1947, alleging entitlement to service connection for multiple 
bullet wounds of the left lower extremity and a throat 
disorder.  In pertinent part, service connection was 
established for a healed fracture of the left fourth 
metatarsal, as a residual of a gunshot wound of the left 
foot, by a rating decision of the RO on July 2, 1947.  A 0 
percent rating was assigned therefor from March 6, 1947.  
Notice of the action taken by the RO was furnished to the 
veteran in correspondence, dated July 9, 1947, and a notice 
of disagreement as to the rating assigned was not thereafter 
filed within the time limits prescribed by law.  As such, the 
rating determination of July 2, 1947, became final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulations 1008, 1009, effective January 25, 1936, 
to December 31, 1957.  

No subsequent action of the RO or the Board is shown to 
preclude the veteran's collateral attack of the RO's decision 
of July 2, 1947, on the basis of CUE.  See Brown v. West, 203 
F.3d 1378 (Fed. Cir. 2000); see Dittrich v. West, 163 F.3d 
1349 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1499 (1999); 
Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 1255 (1999); VAOPGCPREC 14-95.  Further, 
while noting that finality may be vitiated in cases of grave 
procedural error, see Hayre v. West, 188 F.3d 1327, 1334 
(where there is a breach of the duty to assist in which VA 
fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal); see also, 
Simmons v. West, 14 Vet. App. 84 (2000) (the tolling-of-
finality doctrine was not extended to a "garden variety" 
breach of the VA's duty-to-assist obligation); Tetro v. West, 
13 Vet. App. 404 (2000); Tabalazon v. Brown, 8 Vet. App. 359, 
361 (1995), no challenge to the finality of the RO's decision 
of July 2, 1947, is offered by or on behalf of the veteran as 
to a claimed failure to obtain service medical records, and 
any such grave procedural error is not otherwise shown.  See 
Hayre, supra.  

Previous determinations by an agency of original jurisdiction 
which are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A; 7105; 38 C.F.R. §§ 3.104(a), 3.105(a).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1)  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  

Error in this matter is assigned by the veteran on the basis 
of a failure to comply with provisions of the VA's Schedule 
for Rating Disabilities (Schedule) in effect in July 1947 for 
the evaluation of muscle injuries from gunshot wounds.  
Specifically, the veteran argues that medical evidence on 
file as of July 2, 1947, denoted a through and through 
gunshot wound of the left foot with a compound comminuted 
fracture of the fourth metatarsal and a retained foreign body 
and that the RO's conclusion that the foregoing were 
indicative of not more than a slight muscle injury was CUE.  
It is the veteran's position that the residuals of his 
gunshot wound of the left foot should have been rated in July 
1947 as 30 percent disabling, based on a determination that 
severe muscle injury of the left foot was sustained, citing 
38 C.F.R. § 4.56(a), and alternatively, the 1945 Schedule.  
He cites specifically to subsection 4 of Paragraph 17 of the 
Schedule, defining a severe muscle injury as follows: 

(T)hrough and through or deep penetrating wound 
due to high velocity missile, or large or 
multiple low velocity missiles, or explosive 
effect of high velocity missile, or shattering 
bone fracture, with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.

Also cited is a portion of a note from the 1945 Schedule, 
page 44 of the section entitled Muscle Injuries, pertaining 
to the evaluation of muscle injuries, which is as follows:

In rating disability from injuries of the 
musculoskeletal system, attention is to be given 
first to the deeper structures injured, bones, 
joints, and nerves.  A compound comminuted 
fracture, for example, with muscle damage from 
the missile, establishes severe muscle injury, 
and there may be additional disability from 
malunion of bone, ankylosis, etc.

In further reference to the foregoing, note 6 following 
Diagnostic Code 5303, of the 1945 Schedule, stated the 
following:

Muscle injury with compound comminuted fracture.  
The note, page 44, is to be taken as establishing 
entitlement to rating of severe grade when there 
is history of compound comminuted fracture and 
definite muscle or tendon damage from the 
missile.  There are locations, as in the wrist or 
over the tibia, where muscle damage might be 
minimal or damage to tendons repaired by suture, 
and in such cases requirements for severe ratings 
are not necessarily met.

In the alternative, the veteran alleges that, in the absence 
of a finding of a severe muscle injury, for which a 30 
percent evaluation was assignable by the RO in July 1947, he 
was entitled to the minimum compensable evaluation on the 
basis of 38 C.F.R. § 4.59.  

While the veteran is in error in citing at least in part to 
current provisions of law and regulations as a means to 
establish CUE in the RO's July 1947 rating, see Damrel v. 
Brown, 6 Vet. App. at 245, a properly pleaded claim for CUE 
is presented, contrary to the January 2000 conclusion of the 
RO.  This is so, because he has offered contentions as to a 
claimed failure on the part of the RO to apply the law and 
regulations in effect as of July 1947 for the rating of 
gunshot wounds.  See Fugo, supra; see also Beyrle v. Brown, 9 
Vet. App. 377, 382 (1996).

Here, the principal question presented is whether any muscle 
involvement was coincident with the gunshot wound of the left 
foot sustained by the veteran on June 18, 1944.  Most, if not 
all, of the veteran's contentions presuppose the existence of 
muscle injury, and it is clear that the RO on July 2, 1947, 
found that the only residual of the gunshot wound in question 
was that of a healed scar of the left foot.  

Service medical records note that, on June 18, 1944, while 
engaged in combat with the enemy in France, the veteran 
sustained a penetrating gunshot wound of the left foot from a 
rifle bullet, with the bullet entering the left foot dorsally 
about the head of the fourth metatarsal and exiting slightly 
distally to the entrance wound on the palmar surface of the 
left foot.  The initial diagnosis was that such wound was of 
slight severity.  Debridement of the wounds occurred on the 
day after, when they were incised under anesthesia and packed 
with sulfanilamide and fine mesh gauze.  A circular cast was 
then applied and no retained foreign body was at that time 
noted.  On June 20, 1944, the wound was described by an 
attending physician as moderate in degree.  During this time 
frame, it was further noted that, upon removal of the cast, 
X-rays had disclosed a compound comminuted incomplete 
fracture of the head of the fourth metatarsal, and another 
cast was applied.  

Service medical records further indicate that the veteran was 
transferred to the 318th Station Hospital in late July 1944, 
and physical examination at that time indicated movement of 
the toes was normal and sensation the third and fourth toes 
was diminished (the fifth toe was not exposed due to the 
cast).  His cast was removed on August 4, 1994.  X-rays at 
that time showed evidence of a gunshot wound with a punched 
out lateral distal portion of the fourth metatarsal just 
behind the articulating end.  There was also found to be a 
pinhead foreign body in the fracture area.  Ambulation with 
crutches followed and on August 9, 1944, the veteran was 
noted to be up and walking about.  As of August 11, there was 
a notation in progress notes that he was without complaints.  
On August 28, 1944, healing of the fracture was noted to be 
complete and the veteran was found to be physically fit for a 
return to full military duty.  The discharge diagnoses were 
as follows:  Fracture, compound comminuted, incomplete, head 
of the fourth metatarsal; and wound, perforating, left foot 
region of the fourth metatarsal, severe.

A separation medical examination in October 1945 disclosed a 
scar of the left foot, which the examiner determined would 
not result in disability.  No musculoskeletal defect was 
found to be in existence.  In the opinion of the examiner, 
the gunshot wound of the left foot during the veteran's 
initial period of service was not associated with any present 
physical defects.  Also shown was bilateral, asymptomatic pes 
planus, second degree, but without any notation that such was 
related to the gunshot wound of the left foot incurred in 
June 1944.  

The veteran was afforded a VA medical examination in June 
1947, when his general appearance, muscular development, 
carriage, posture, and gait were found to be "good."  No 
evidence of rheumatism was in evidence.  Indicia of second 
degree, bilateral pes planus were indicated, and the examiner 
found that the residuals of the veteran's gunshot wound of 
the left foot were limited to a three-quarter inch scar about 
the dorsum of the left foot in the distal portion of the 
fourth metatarsal that was healed and non-tender.  (The only 
other complaints and findings noted by the examiner were in 
association with an unrelated gunshot wound of the veteran's 
left calf that occurred in February 1945).  A prior fracture 
of the fourth metatarsal was also noted.  In the opinion of 
the examiner, no laboratory examination, including X-ray 
studies, was indicated.

Review of the evidence on file at the time of entry of the 
RO's rating decision of July 2, 1947, does not indicate that 
the gunshot wound of the left foot sustained by the veteran 
on June 18, 1944, was in any way manifested by muscle 
penetration or injury.  While the veteran is correct that the 
left foot wound was a through-and-through one, with defined 
entrance and exit wounds requiring debridement and casting of 
the left fourth metatarsal fracture, the record as of July 2, 
1947, disclosed no penetration, involvement, or impairment of 
any muscle, or complaints thereof, which would have required 
the RO to evaluate the disability in question under the 
rating criteria for muscle injuries then in effect.

Contained within Paragraph 8 of 1945 Schedule, entitled The 
Musculoskeletal System, is the statement that through-and-
through wounds and other wounds of deeper structures almost 
invariably destroy parts of muscle groups and bring about 
intermuscular fusion and binding by cicatricial tissue and 
adherence of muscle sheath.  The foregoing is not found to 
create a presumption that muscle penetration or damage occurs 
with every through-and-through wound or wound of a deeper 
structure, and it is clear that the evidence on file as of 
July 1947 did not specifically identify any muscle 
penetration or damage.  The only possible, albeit remote, 
clinical finding of such was offered in late July 1944, when 
there was noted to be diminished sensation of the third and 
fourth toes when a cast was in place and in the presence of 
full movement; however, no medical professional as of July 2, 
1947, or prior thereto, in any way found that the sensory 
deficit was indicative of muscle penetrations or otherwise 
linked that deficit to any possible muscle injury.  Moreover, 
complaints or findings as to the cardinal symptoms of muscle 
disablement, including weakness, fatigue-pain, uncertainty of 
movement, and objective evidence of muscle damage, such as 
loss of power, lowered threshold of fatigue, and impairment 
of coordination, were totally absent.  See Paragraphs 14, 15, 
The Musculoskeletal System, Schedule for Rating Disabilities, 
45th ed. 

Moreover, each of the veteran's references to Paragraph 17, 
which sets forth the various factors to be considered in the 
rating of residual disability from wounds, requires that 
there be a muscle involvement either as to penetration of the 
muscle by the missile or resulting muscle damage.  See Beyrle 
v. Brown, 9 Vet. App. at 382-83 (1996); Myler v. Derwinski, 1 
Vet. App. 571, 574 (1991).  Such is not shown in this 
instance by the evidence on file as of July 1947, including 
service medical records or the report of the VA medical 
examination in June 1947, regardless of the fact that the 
wound at issue was a through-and-through one requiring 
debridement and otherwise accompanied by a compound 
comminuted fracture of bone and retention of a pinhead 
foreign body.  

In terms of the argument raised regarding the assignment of 
the minimum compensable evaluation under the provisions of 
38 C.F.R. § 4.59, it is noted that only the laws and 
regulations in effect in July 1947 are dispositive.  See 
Damrel, supra.  While it is apparent that Paragraph 26, The 
Musculoskeletal System, Schedule for Rating Disabilities, 
1945 ed., was the precursor of 38 C.F.R. § 4.59, there was as 
of July 2, 1947, no objective evidence of arthritic 
involvement in the affected area, decreased motion or painful 
motion of the left foot, or any unstable or malaligned joint 
in the area of the left foot.  As well, no showing of 
crepitation either in the soft tissues or within joint 
structures was then in evidence.  As such, entitlement to the 
minimum schedular evaluation, pursuant to Paragraph 26, is 
not shown.  To the extent that the veteran is arguing that 
the VA medical examination in June 1947 was inadequate due to 
a perceived failure to test for the foregoing to the fullest 
extent possible, such is an allegation as to the RO's 
compliance with its duty-to-assist obligation and cannot give 
rise to a valid claim of CUE.  It is of note in this regard 
that any breach by VA of its duty-to-assist obligation, such 
as a perceived failure to undertake a comprehensive medical 
examination, cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete record rather than 
an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).  

In summary, the RO's assignment of a 0 percent rating in July 
1947 for residuals of a gunshot wound of the left foot with a 
fracture of the fourth metatarsal, based on the presence of a 
well- healed scar that was not shown to be tender, painful, 
poorly nourished, ulcerated, or productive of a limitation of 
function, is shown to have been in accord with the evidence 
then of record and the laws and regulations then in effect.  
To the extent indicated, no CUE of fact or law is shown in 
the RO's rating decision of July 2, 1947, regarding the 
assignment of a 0 percent rating for residuals of a gunshot 
wound of the left foot, and such rating action remains final.


ORDER

Service connection for tinnitus is granted.

The rating decision entered July 2, 1947, assigning a 0 
percent evaluation for service-connected residuals of a 
gunshot wound of the left foot, with a fracture of the fourth 
metatarsal, was not clearly and unmistakably erroneous.


REMAND

With respect to the issue of the veteran's entitlement to 
service connection for bilateral hearing loss, it is noted 
that he avers that his hearing loss is the result of in-
service acoustic trauma.  On a VA medical examination in 
December 1999, findings meeting the criteria of 38 C.F.R. 
§ 3.385 (2000) were shown to result in entry of a diagnosis 
of a moderately severe to severe mixed hearing loss of both 
ears.  No opinion, however, was offered by the examining 
physician as to the relationship between the veteran's 
currently shown hearing loss and his periods of military 
service.  As such, further medical input and opinion are 
deemed to be in order.

As further medical examination is found to be advisable, the 
veteran is hereby advised of the importance of appearing for 
such an evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

The undersigned notes, as well, that because of the change in 
the law brought about by the VCAA, it is unclear whether the 
veteran has been fully informed of the requirements of his 
claim for service connection for hearing loss.  Moreover, the 
RO has not been afforded the opportunity of initially 
considering such matter under the VCAA, and as a result, the 
veteran may have been denied the opportunity to submit 
applicable evidence or formulate appropriate argument on 
appeal to the Board.  It thus would be potentially 
prejudicial to the veteran were the Board to proceed to issue 
a merits-based decision at this time.  See Bernard v. Brown, 
4 Vet. App. at 394; VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Also, as referenced in the Introduction above, the veteran 
has submitted a timely notice of disagreement as to the 
rating action entered by the RO in July 1999 regarding the 10 
percent evaluation assigned for his residuals of a gunshot 
wound of the left foot.  Despite the veteran's submission, it 
does not appear that the RO has to date issued a statement of 
the case to the veteran and his representative as to that 
matter.  Accordingly, the Board under Manlincon, supra, is 
obligated to remand that issue to the RO for preparation of a 
statement of the case.  It is noted that if the veteran 
desires review by the Board of such issue, he must perfect 
his appeal by submission of a substantive appeal, following 
his receipt of a statement of the case.

Therefore, on the basis of the foregoing entries, it is 
determined that additional procedural and evidentiary 
development is needed for VA's compliance with its duty-to-
assist obligation.  Accordingly, this matter is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for entitlement to service 
connection for bilateral hearing loss and 
an increased rating for residuals of a 
gunshot wound of the left foot with a 
fracture of the fourth metatarsal.  The 
RO should also advise the veteran of his 
right to submit any additional argument 
and/or evidence in support of those 
claims.  Such evidence may be of a lay or 
medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow service 
persons; employment or other physical 
examinations conducted in the course of 
employment; medical evidence from 
hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for hearing loss of either 
ear prior to, during, and after each of 
his discharges from military service, as 
well as for treatment of his service-
connected residuals of a gunshot wound of 
the left foot, with a fracture of the 
fourth metatarsal, since 1998.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  In addition, the 
address and dates of employment at the GM 
plant should be furnished the VA.

As well, he should also be asked to 
provide a listing of all post-service 
trauma to the head, the dates thereof, 
and any treatment received as a result, 
as well as a listing of all post-service 
exposure to excessive noise, be it 
through employment, recreational 
activities such as hunting, or otherwise.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  General Motors 
should also be contacted and requested to 
furnish any medical evidence in their 
possession pertaining to hearing 
evaluations.  Any and all VA treatment 
records must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of 
otolaryngology, as well as a VA 
audiological evaluation, for the purpose 
of determining the correct diagnosis, 
date of onset and etiology of the 
veteran's hearing loss.  The veteran's 
claims folder in its entirety, including 
a copy of this remand, is to be furnished 
to each examiner prior to any evaluation 
of the veteran for use in the study of 
this case.  Such examinations are to 
include a review of the veteran's history 
and current complaints, as well as 
comprehensive clinical evaluations.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by 
either examiner.  All diagnoses are then 
to be fully set forth.

It is requested that the examining 
otolaryngologist offer a professional 
opinion, with full supporting rationale, 
as to the following:  

Whether it is at least as 
likely as not that hearing loss 
of either ear is the result of 
acoustic trauma or other event 
occurring in service?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

5.  Upon completion of the foregoing 
development, the RO should review the 
examination reports.  If the 
otolaryngology report is not in complete 
compliance with the instructions provided 
above, appropriate action should be taken 
to return such examination report for any 
and all needed action.  

6.  The RO should thereafter readjudicate 
the issue of the veteran's entitlement to 
an increased rating for residuals of a 
gunshot wound of the left foot with a 
fracture of the fourth metatarsal and in 
the event that the benefit sought is not 
granted, the RO should, pursuant to the 
notice of disagreement filed October 7, 
1999, regarding the 10 percent rating 
assigned by rating action in July 1999, 
prepare and furnish to the veteran and 
his representative a statement of the 
case outlining the relevant evidence and 
all governing laws and regulations.  They 
should also be informed of the necessity 
of filing a substantive appeal as to that 
issue, if review of its merits is to be 
undertaken at a later point by the Board.

7.  Lastly, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA and all pertinent case law, and, 
as applicable, 38 C.F.R. § 3.655.  If the 
veteran fails to appear for either 
examination, the letter notifying him of 
the time and place of such examinations 
and the address to which it was sent 
should be included in the claims folder.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



